     Case 4:21-cr-06008-SMJ             ECF No. 42       filed 03/04/21      PageID.62 Page 1 of 1




      United States District Court, Eastern District of Washington
                                Magistrate Judge Mary K. Dimke
                                            Richland

 USA v. JERROD JUSTIN HALE                                     Case No. 4:21-CR-6008-SMJ-3

                                    Richland Video Conference
                         The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment:                                                 03/04/2021

 ☒ Sara Gore, Courtroom Deputy [R]                       ☒ Stephanie Van Marter, US Atty (video)
 ☐ Pam Howard, Courtroom Deputy [Y]                      ☒ Tim Nguyen, Defense Atty (video)
 ☒ Erica Helms, US Probation / Pretrial                  ☒ Interpreter NOT REQUIRED
   Services Officer (tele)
 ☒ Defendant present ☒ in custody, appearing             ☐ Defendant not present / failed to appear
   by video from the Benton County Jail.


 ☒     USA Motion for Detention                          ☒    Rights given
 ☐     USA not seeking detention                         ☒    Acknowledgment of Rights previously filed
 ☒     Financial Affidavit (CJA 23) previously filed     ☒    Defendant to receive a copy of charging
                                                              document
 ☐     The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☒     Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
       Court will appoint Tim Nguyen, a CJA Panel
       Attorney
 ☐     PRE-Trial Services Report ordered                 ☒    POST Pre-Trial Services Report ordered

 ☐     AO 199c Advice of Penalties/Sanctions filed


                                                 REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, are appearing
by video or teleconference.
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Jerrod Justin Hale.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.
        Oral order issued confirming the Government’s disclosure obligations under the Due Process
Protections Act and the possible consequences of violation of said order. USA objects that the rule is
overbroad and states the Government understands its discovery requirements. Court overrules objection.
Written order to follow.
                                        Waived by Defendant.
                              USA’s Motion for Detention is granted.
             Subject to right to return before the Court should circumstances change.


Digital Recording/R-326                  Time: 4:47 p.m. – 4:54 p.m.                                   Page 1
